DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 29 September 2022 has been entered.

Status of Claims
Claims 1-6 and 8-22 are pending and subject to examination in this Office action.  Claim 7 has been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 September 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by CN 108331163 A (cited by Applicant).
Regarding independent claim 18, CN '163 describes a beam for attachment to a column assembly comprising:
a beam (5) including an upwardly facing surface, a downwardly facing surface, and a pair of side surfaces extending therebetween (Fig. 2);
a plurality of bolt holes (6) in each of the side surfaces for (i.e., capable of) receiving bolts to attach side plates of the column assembly (Fig. 2); and
an opening (i.e., access opening 8) disposed in one of the upwardly or downwardly facing surface, the opening being free of a fastener when the side plates are attached to the beam (Fig. 2; side plates are not positively required by claim 18).

Regarding claim 19, wherein the beam comprises a HSS beam including an open longitudinal end, the opening extending directly from the open longitudinal end such that the opening is defined in part by a cut out in one of the upwardly facing and downwardly facing surfaces of the beam whereby one of the upwardly facing and downwardly facing surfaces extends longitudinally along the opening (Fig. 2).

Regarding claim 20, wherein the opening comprises a first opening, a second opening being disposed in the other of the upwardly facing surface and downwardly facing surface (Figs. 5 and 6).

Allowable Subject Matter
Claims 1-6, 8-17, 21 and 22 appear to be allowable.

Response to Arguments
Applicant’s arguments submitted on 29 September 2022 have been fully considered but are moot in view of the new grounds of rejection set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635